Por Cuanto, el demandante apelado y el demandado apelante han radicado en este tribunal una moción suscrita por sus respec-tivos abogados, en que solicitan ambos que revoquemos la sentencia dictada en el caso de autos por la Corte de Distrito de San Juan, declarando con lugar la demanda sin especial condenación de costas;
Por Cuanto, en dicha moción se alega que hallándose pendiente ante este Tribunal Supremo el presente recurso de apelación, la Corte de Circuito del Primer Circuito de Apelaciones de los Estados Unidos resolvió el caso número 3191, Sancho, Treasurer of Puerto Rico, v. Corona Brewing Corporation, 89 F. (2) 471, revocando la sen-tencia dictada por la corte de distrito de los Estados'Unidos para Puerto Rico, y devolviendo el caso con instrucciones de declarar sin lugar la demanda;
Por Cuanto, -también se alega que envolviendo dicho pleito he-chos y alegaciones iguales a los resueltos en éste recurso de apelación, la opinión de la Corte de Circuito es de perfecta aplicación al pre-sente pleito;
Por Cuanto, las anteriores alegaciones aparecen debidamente com-probadas con documentos y citas que aparecen en autos;
Por tanto, se revoca la sentencia dictada en el presente pleito por la Corte de Distrito de San Juan el día 27 de junio de 1936, y en su consecuencia se declara sin lugar la demanda, sin especial con-denación de costas.
El Juez Asociado Sr. Córdova Dávila no intervino.